Appeals and cross appeal from an order of the Supreme Court, Niagara County (Richard C. Kloch, Sr., A.J.), entered August 6, 2003. The order, among other things, granted defendants’ motions in part and set aside the jury verdict for future medical expenses.
It is hereby ordered that said appeals and cross appeal be and the same hereby are unanimously dismissed without costs (see Smith v Catholic Med. Ctr. of Brooklyn & Queens, 155 AD2d 435 [1989]; Hughes v Nussbaumer, Clarke & Velzy, 140 AD2d 988 [1988]; Chase Manhattan Bank v Roberts & Roberts, 63 AD2d 566, 567 [1978]; see also CPLR 5501 [a] [1]). Present— Hurlbutt, J.P., Scudder, Kehoe, Gorski and Martoche, JJ.